DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 12/04/2020 has been entered and fully considered. Claims 1-6, 11-14, 16, 17 and 19-25 are pending, of which claim 25 is new. Claims 7-10, 15 and 18 are cancelled. No new matter has been added.
The previous rejection of claims 1-6, 11-14, 16, 17 and 19-24 under 35 USC 103 is maintained and made final.
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the magnesium battery recited in claim 25, in which the electrolyte compound is not complexed with a Lewis acid compound, is mutually exclusive with the originally claimed magnesium battery, in which the electrolyte compound is complexed with a Lewis acid.
25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-6, 11-14, 16, 17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0140451 A1 (Yang) in view of US 2011/0262804 A1 (Muldoon).
Regarding claims 1, 2, 11-14, 16, 17 and 19, Yang discloses a magnesium cell comprising a positive electrode, a metallic magnesium negative electrode [0022], [0036], and an electrolytic solution in which the Lewis salt ROMgX is complexed with a Lewis acid, wherein R preferably represents a phenyl group optionally substituted with fluorine and/or an alkyl group and X represents halogen [0016], [0017]. 
Yang does not teach that the R group bonded to the O is the claimed R4R5R6Si. Muldoon however teaches an optionally substituted phenyl and SiR3’” as alternatives for a substituent in a magnesium salt for an electrolyte, wherein R’” is independently C1 to C6 alkyl or optionally substituted phenyl, for example methyl (an unsubstituted straight-chain hydrocarbon group having 1 carbon atom) [0149], [0150], [0166]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed R4R5R6Si, wherein R4, R5, and R6 are each independently a C1 to C6 alkyl such as methyl, as in Muldoon, in place of the optionally substituted phenyl group as the R group bonded to the O in the salt of Yang, because they are known alternatives.
Regarding claims 3-6, Yang does not teach any of the claimed positive electrode materials. Muldoon however teaches that examples of cathode active materials for use in an xMo6Tn wherein x is a number from 0 to 2, T is sulfur and n is 8 [0016], [0158], [0164]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use MgxMo6Tn wherein x is a number from 0 to 2, T is sulfur and n is 8, as in Muldoon, for the positive electrode in the magnesium battery of Yang, as a known material suitable for the same purpose.
Regarding claims 20 and 21, Yang further discloses that the Lewis acid is AlCl3 [0016].
Regarding claims 22 and 23, Yang further discloses that the electrolytic solution further includes an ether solvent such as tetrahydrofuran, ethylene glycol dimethyl ether, diethylene glycol dimethyl ether, 2-methyltetrahydrofuran, ethyl either, or tetraethylene glycol dimethyl ether [0021].
Regarding claim 24, Yang further discloses that the magnesium cell further comprises a porous polyethylene film as a diaphragm (separator) [0036].

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant argues 3 group bonded to oxygen, however, the R group being bonded to oxygen is disclosed in Yang.
In response to applicant's argument that Muldoon teaches the SiR3 group bonded to nitrogen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Muldoon is relied on merely to show that SiR3 can be suitably used as an alternative R group to a phenyl group.
In response to applicant’s argument that Muldoon focuses on silylimido complexes, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123.
For the above reasons, the previous rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727